Motion by the appellant-respondent County of Westchester, on an appeal from (1) an order of the Supreme Court, Westchester County, entered January 5, 1995, (2) a resettled order of the same court dated February 3, 1995, and (3) an order of the same court entered June 6, 1995, respectively, to strike Exhibits 1 through 4 to the respondent-appellant’s reply brief on the ground that those exhibits contain matter dehors the record. By decision and order of this Court dated January 18, 1996, the motion was held in abeyance and referred to the Justices hearing the appeal for determination upon the argument or submission of the appeal.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is denied, since the exhibits at issue, although not submitted to the court of first instance, are matters of public record that may be judicially noticed (see, Brandes Meat Corp. v Cromer, 146 AD2d 666, 667; see also, Crawford v Merrill Lynch, Pierce, Fenner & Smith, 35 NY2d 291, 298-299). Balletta, J. P., Sullivan, Copertino and Krausman, JJ., concur.